UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 11, 2017 SUNSET ISLAND GROUP (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 333-214643 47-3278534 (Commission File No.) (IRS Employer Identification No.) #A, CA 92672 (Address of principal executive offices) (zip code) (424) 239-6230 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Item 7.01. Regulation FD Disclosure. The Company has received number of inquiries into the new Series B Preferred Stock. The Company felt it was appropriate to answer the questions through an 8-K instead of emailing the individuals directly. Below are a few points on the Series B: (1) The Series B Preferred Stock was created to allow the company to raise additional capital to expand without having to use convertible or toxic type of debt. (2) The shares have no voting rights or conversion rights. (3) The owners of the Series B Preferred shares receive a quarterly dividend of $200 per pound of cannabis sold. The dividend will be distributed on a percentage basis based on the number of outstanding shares owned. (4) Any shareholder may purchase shares of the Series B Preferred with a minimum purchase of $1,000. (5) The Company will provide additional details on how shareholders may purchase shares of the Series B Preferred. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Sunset Island Group Dated: September 11, 2017 By: /s/ Valerie Baugher Name: Valerie Baugher Title: President 3
